Title: From James Madison to James Simpson, 26 December 1803
From: Madison, James
To: Simpson, James



Sir,
Department of State December 26th 1803
I have received your letters numbered from 63 to 69 both inclusive.
My last was of the 31st of Octr. continued to the 10th of Novr., the original of which was forwarded by the Schooner Citizen, which carried the gun carriages to the Emperor: but as she was to touch at L’Orient in order to land the ratification of the Treaty respecting Louisiana, she may not perhaps reach Tangier before this. In the mean time the duplicate which was forwarded from Norfolk will convey to you the President’s instructions regarding the rupture with Morocco, wherein it must give you pleasure to find the steps you have taken in conjunction with the Naval Commanders, anticipated and authorized. The inclosed copy of the President’s message to Congress of the 5th instant will evince to you the distinguished manner in which he has thought proper to approve of your proceedings. I also inclose his answer to the Emperor’s letter, which you will convey to him in a manner suited to its contents. You will find herewith a copy for your own information. On a late review of the allowances and expences of the Consuls on the coast of Barbary, it has been determined that the following be admitted: Beside the Salary an outfit equal to a years Salary, and on the termination of their missions, a sum equal to a quarters Salary for the expence of their return; house rent on a moderate but decent scale, the expence of Couriers, postage, printing and translations when necessary. As it does not appear that your accounts have ever been fully stated and settled, I must request you to have it done, if possible thro’ your correspondent in the United States; but if that would not be convenient they may be transmitted to this Department, and the vouchers forwarded by one of the returning frigates. It is probable that on winding them up, the drafts you have made in advance will be covered, and on this presumption they will be paid without the security indicated in your No 69, I remain Sir, With great respect your most Ob Sert.
James Madison
 

   
   RC (MnHi). In a clerk’s hand, signed by JM; docketed by Simpson as received 24 Mar. and answered 26 Apr. Enclosures not found, but see nn. 4 and 5.



   
   Simpson to JM, 6 Sept., 26 Sept., 6 Oct., 8 Oct., 15 Oct., and 17 Oct. 1803 (two letters) (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:383, 461–62, 498, 503, 533, 536–38, 539).



   
   For JM to Simpson, 31 Oct. 1803, see ibid., 5:593–94. JM to Simpson, 4 Nov. 1803, includes a postscript dated 10 Nov. 1803.



   
   See JM to Simpson, 4 Nov. 1803.



   
   See JM to Edward Preble, 26 Dec. 1803, n. 2.



   
   In his 20 Dec. 1803 letter to Mawlay Sulaiman, Jefferson expressed concern about the clashes that had occurred between American and Moroccan vessels and praised the emperor for acting to prevent the misunderstanding from progressing. He noted that the “wide ocean” separated European nations from the U.S., which did not share their practices and principles of intercourse. All religions were equal in the U.S., and the treaty which Mawlay Sulaiman’s father had made with the U.S. and which he had recently recognized was based on these principles of justice and reciprocity. Jefferson promised that the U.S. would uphold the treaty, assist Moroccans whenever the occasion arose, and show friendship and respect to the emperor (DLC: Jefferson Papers).


